Citation Nr: 1746107	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-36 350	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a lower back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right hand disability.

5.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  Jurisdiction over the Veteran's claim now rests with the RO in San Juan, Puerto Rico.

In his June 2016 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local RO (Travel Board hearing).  However, in a signed December 2016 correspondence, he withdrew his request.  As such, the Veteran's hearing request is deemed withdrawn.

The record before the Board consists of electronic records within the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2015).


REMAND

The Veteran claims entitlement to service connection for headaches, a lower back disability, a left knee disability, a right hand disability, and a right elbow disability.  Specifically, he has asserted that his disabilities are due to repeated parachute jumps, in addition to an in-service training accident in which a jeep he was riding in overturned.

The Veteran's separation documents show he was awarded a parachutist badge.  Aside from this document, however, it appears all of the Veteran's service treatment records (STRs) and most of his official military personnel file (OMPF) were destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  However, upon a review of the record, and having resolved reasonable doubt in the Veteran's favor, the Board has determined that his accounts of in-service injuries and/or pain caused by parachute jumps and a jeep accident are credible.

At the outset, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In addition, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran was afforded VA examinations to address his lower back and left knee claims in May 2014.  The examiner diagnosed degenerative disc disease of the lumbar spine and left knee degenerative osteoarthritis, but opined that both conditions were less likely than not related to the Veteran's service.  In this regard, the examiner simply stated the Veteran's STRs were silent for complaints of or treatment for lower back or left knee symptoms.

Unfortunately, the examiner appears to have overlooked the fact that the Veteran's STRs were destroyed.  In addition, the examiner did not address the Veteran's competent lay statements as to the origin of his symptoms.  Based on the foregoing, the Board has determined the May 2014 examination report is inadequate for adjudication purposes.

With regard to his claims for service connection for headaches, a right hand disability, and a right elbow disability, the Veteran has not been afforded VA examinations.  Because he has contended he has suffered from headaches, right hand pain, and right elbow pain since service, the Board finds that a remand is warranted for VA examinations pursuant to the low threshold provided in McLendon.  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA orthopedic examination to determine the nature and etiology of his lower back, left knee, right hand, and right elbow disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all lower back, left knee, right hand, and right elbow disabilities present during the period of the claim.

With regard to each identified lower back, left knee, right hand, and right elbow disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinions, the examiner must address the Veteran's lay statements to the effect that he has had lower back, left knee, right hand, and right elbow pain ever since suffering injuries caused by parachute jumps and a training accident in which a jeep he was a passenger in overturned.  

The examiner is advised that the Veteran's service treatment records (STRs) were destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis in 1973, but that the Board has determined the Veteran's accounts of his in-service pain and injuries are credible.  As such, the examiner should assume the Veteran is a credible historian.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Afford the Veteran a VA examination to determine the nature and etiology of his headaches.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches originated during or are otherwise etiologically related to his military service.

In providing his or her opinion, the examiner must address the Veteran's lay statements to the effect that he has had headaches ever since suffering injuries caused by parachute jumps and a training accident in which a jeep he was a passenger in overturned.  

The examiner is advised that the Veteran's service treatment records (STRs) were destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis in 1973, but that the Board has determined the Veteran's accounts of his in-service headaches and injuries are credible.  As such, the examiner should assume the Veteran is a credible historian.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Undertake any other development determined to be warranted.

5.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).










This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




